669 N.W.2d 796 (2003)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Willie LEWIS, Defendant-Appellee.
Docket No. 121679, COA No. 238464.
Supreme Court of Michigan.
October 16, 2003.
By order of October 8, 2002, the application for leave to appeal the April 22, 2002 order of the Court of Appeals was held in abeyance pending the decisions in People v. Aliakbar (Docket No. 120256), 653 N.W.2d 403 (2002) and People v. Babcock (Docket No. 121310), 653 N.W.2d 403 (2002). On order of the Court, the decisions having been issued on July 31, 2003, 469 Mich. 864 (2003), and 469 Mich. 247, 666 N.W.2d 231 (2003), the application is again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.
WEAVER, J., dissents and states as follows:
I dissent from the remand order. Applying the analysis of my dissenting and concurring opinion in People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003), I would deny leave. The trial court satisfied the requirement for "a substantial and *797 compelling reason" for its departure from the sentencing guidelines, and its decision did not venture beyond the range of principled outcomes under the circumstances.